In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________

No. 17-1806
B.G., by his next friend, J.A.G.,
                                              Plaintiffs-Appellants,

                                v.

BOARD OF EDUCATION OF THE CITY OF CHICAGO, et al.,
                                     Defendants-Appellees.
                    ____________________

                     On Order to Show Cause
                    ____________________

                  DECIDED OCTOBER 12, 2018
                   ____________________

   Before BAUER, EASTERBROOK, and MANION, Circuit Judges.
   PER CURIAM. This case was resolved on the merits last
August. Our opinion left open the appropriate disposition of
an attorney-discipline proceeding that the court had begun
before the appeal was argued.
    Lee Ann Lowder, representing the defendants-appellees,
filed her brief on March 30, 2018, a week late. One day after
her brief was due, she had sought and received a fifth exten-
sion of time to file, even though Circuit Rule 26 requires all
2                                                           No. 17-1806

requests for extensions to be filed at least seven days before
the brief is due.
    Counsel for plaintiﬀs noticed that the appendix to
Lowder’s brief contained material that should have been re-
dacted to comply with an earlier judicial order and asked us
to replace defendants’ appendix with the plaintiﬀs’ version.
On April 6 we granted Lowder’s motion to file a corrected
appendix; the order directed her to “file by April 11, 2018, a
new electronic version of [defendants’] brief that includes
the fully-redacted appendix”.
    Lowder complied with that order to the extent of making
essential redactions. But her revised filing also made sub-
stantial changes in the body of the brief, altering proposi-
tions of both fact and law. Counsel for plaintiﬀs, who had
been preparing a reply brief, noticed these changes and
asked for an extension of time to address them. On April 16
this court extended plaintiﬀs’ time but also ordered Lowder
to file still another brief that would eliminate the substantive
and wording changes of the April 11 filing:
    The court directed appellees to submit a version of the brief in-
    cluding redactions in the appendix. It did not direct, invite, or
    permit any other changes. Most lawyers think that they can im-
    prove on their filings, but that does not permit the submission of
    successive, revised briefs. Cf. Khan v. Midwestern University, 879
F.3d 838, 846–47 (7th Cir. 2018). … [Lowder] must immediately
    file a new brief, identical to the original, making only the chang-
    es required to redact information in the appendix.

Khan, which this order cited, observed that briefs must not
be moving targets: both the judges and opposing counsel re-
ly on their ability to treat the filed version of a brief as defini-
tive. Khan expressed particular concern about diﬀerences be-
No. 17-1806                                                                 3

tween the paper and electronic versions of a brief, but its
discussion applies to all changes.
    Lowder filed another brief the same day, representing
that it was identical to the version of March 30 except for the
redactions. Counsel for plaintiﬀs went back to work on the
reply brief and discovered that, yet again, changes had been
made. The April 16 version did not match either the version
of March 30 or the one of April 11. Lowder replied that the
changes had been accidental and asked the court to permit
her to re-file the March 30 version with handwritten interlin-
eations that would have made the printed brief diﬀerent
from the electronic version (and diﬀerent from the March 30
version too). We entered this order on April 20:
   The version of appellees’ brief filed on April 16, 2018, is stricken.
   Failure to follow orders of this court must have consequences.
   Lee Ann Lowder has 14 days to show cause why she should not
   be subject to professional discipline, including an order to pay
   any additional costs that appellants have incurred as a result of
   appellees’ repeated alterations of a brief that should not have
   changed (other than to redact the appendix) since March 30,
   2018. The response is due in 14 days.
   Appellees must immediately refile the March 30 version of the
   brief with no changes (other than the redactions in the appen-
   dix). The request to make handwritten changes in the body of
   the brief is denied. Many members of this court work from the
   electronic copy, and as the opinion in Khan (cited in the court’s
   April 16 order) observes, the printed and electronic copies must
   be identical. The court does not comprehend how, after Khan has
   been cited, counsel can immediately propose a deviation from its
   requirements.
   Appellants’ time to file a reply brief is extended to April 24, 2018.
   If anything further goes wrong in appellees’ performance [of
   their] obligations, the brief will be stricken without leave to file a
4                                                         No. 17-1806

    replacement, and appellees will not be allowed to participate in
    oral argument. See Fed. R. App. P. 31(c).

The version filed in response to this order at last matched the
March 30 version, with redactions. We must now select the
appropriate response to these events.
    Lowder’s response to the order to show cause asserts that
she interpreted the grant of five days to make the redactions
(the order of April 6 gave her until April 11) as implying
permission to make other changes too. She does not cite any
authority for that belief. Neither the order of April 6, nor an-
ything in the circuit’s rules (or the circuit’s Practitioner’s
Handbook for Appeals), says or implies any such thing.
Lowder does not tell us that she did any research before
coming to the conclusion that she was free to revise the brief.
We accept her assertion that she believed that she could do
so, but errors made with an empty head are hard to excuse.
    Lowder blames the second error on infelicitous naming
of files on her computer. She tells us that in response to the
order of April 16 she printed and filed a document that she
had titled “final appellee”. She did not check date stamps to
determine whether this was indeed the brief that had been
tendered on March 30 (it wasn’t), nor did she compare the
“final appellee” version with the document filed on March
30. As our order of April 20 observed, this was inexcusable.
Making an error once is bad; making it twice in a row—and
in the teeth of the warning in Khan that everyone needs to be
able to work from the same version of a document—is un-
fathomable. It would have been easy to run a word-
processing program’s comparison feature to ensure that the
version labeled “final appellee” on Lowder’s computer was
No. 17-1806                                                      5

identical to the March 30 version. Her response to our order
does not explain why she failed to take that precaution.
    Khan informed the bar that paper and electronic versions
of briefs must be identical. It is likewise vital that a filed ver-
sion of a brief remain stable. Lowder’s errors forced counsel
for the other side to read, reread, and re-reread, and to make
changes in the draft reply brief. They have compelled this
court to enter multiple orders in an eﬀort to bring stability to
the submissions under consideration. The delay in filing the
brief, and the errors in the appendix, also have wasted the
time of the court, its staﬀ, and Lowder’s adversary.
    Having said this, however, we recognize that neither the
Practitioner’s Handbook nor the circuit’s rules expressly pro-
vide that briefs must remain unchanged after filing, except
to the extent allowed by a judicial order. Khan says this—and
we repeat it today—but Lowder was unaware of Khan before
making her first wave of changes and apparently did not
read Khan even after it was called to her attention. The prob-
lems exemplified in this appeal and Khan must not occur
again. Under the circumstances, however, we think the ap-
propriate response to Lowder’s errors is a public reprimand
rather than anything more serious.
   Lee Ann Lowder is reprimanded for exercising insuﬃ-
cient care in preparing and revising the brief she filed in this
appeal. The disciplinary proceeding is closed.